Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 05-2427

                      UNITED STATES OF AMERICA,

                                 Appellee,

                                      v.

                              KING L. CHAN,

                         Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

          [Hon. Ernest C. Torres, U.S. District Judge]


                                   Before

                        Boudin, Chief Judge,
                       Selya, Circuit Judge,
                 and Stahl, Senior Circuit Judge.


     Kathleen M. McCarthy on brief for appellant.
     Donald C. Lockhart, Assistant U.S. Attorney, and Robert Clark
Corrente, United States Attorney, on brief for appellee.



                           December 15, 2006
           Per Curiam.           King L. Chan ("Chan") appeals from his

above-guidelines sentence on the grounds that (1) the court erred

in applying a four-level enhancement under U.S.S.G. § 2K2.1(b)(5);

(2) the court imposed an unreasonably high sentence; (3) the court

abused its discretion in requiring him to undergo mental health

treatment as a special condition of supervised release; (4) the

court    erred    in      delegating      to   the      probation     officer      the

responsibility     to     determine      the   nature    of   the    mental   health

treatment required; and (5) the court erred in imposing a fine in

the written judgment.            We will consider those arguments in that

order.

           The short answer to Chan's objection to the four-level

enhancement under U.S.S.G. § 2K2.1(b)(5), for possession of a

firearm with intent to use it in another felony offense, is that he

waived that objection by first raising it as an objection to the

presentence      report    and    then    affirmatively       withdrawing     it   at

sentencing.      United States v. Rodriguez, 311 F.3d 435, 437 (1st

Cir. 2002).

           As to the reasonableness of the ultimate sentence, the

district court expressly considered, but reasonably rejected, each

of the mitigating arguments advanced by Chan.                  First of all, the

court rejected Chan's argument that he never intended to carry out

the conspiracy to rob the gun store but that the plans were merely

the story line for a book he intended to write.                     After reviewing


                                         -2-
the presentence report and hearing extended argument from both

parties, the court concluded, based on the overt acts Chan had

taken to implement the plan--casing the location, training the

participants, and purchasing and sawing off a shotgun--that, at the

time of his arrest, he intended to carry out the robbery.         However,

the court stopped short of finding that, when "push came to shove,"

he would actually do so.        On that, the court gave Chan "the benefit

of the doubt," stating that, otherwise, the sentence "would be a

lot higher."

               The court also expressly considered the other mitigating

factors Chan advanced--that he had voluntarily enlisted in the

Marines, that he has no prior criminal record, and that he comes

from       a   "very   good   family"--but   found   those   considerations

outweighed by the "horrific" nature of the offense that Chan had

planned.1       Given the "very, very violent" nature of those plans,

the court concluded that a sentence within the guidelines range of

30 to 37 months would be too "lenient," and that a slightly higher

sentence of 42 months was necessary to address the statutory

factors, particularly the nature of the offense, 18 U.S.C. §

3553(a)(1). We find that explanation "plausible," United States v.

Jiménez-Beltre, 440 F.3d 514, 519 (1st Cir. 2006) (en banc), and


       1
      According to the presentence report, which Chan ultimately
did not dispute, the plan to steal guns from a licensed firearms
dealer included using a sawed-off shotgun, wrapping the storeowner
in duct tape, and setting fire to the store with the owner still
inside.

                                      -3-
the resulting sentence "within reasonable limits," United States v.

Scherrer, 444 F.3d 91, 93 (1st Cir. 2006) (en banc).             Accordingly,

we defer to the district court's on-the-scene judgment.              Jiménez-

Beltre, 440 F.3d at 519.

            As a condition of supervised release, the court required

that Chan "undergo a program of mental health counseling and

treatment   to   be   determined   by   the     probation     officer,   either

inpatient   or   outpatient."      As     the   basis   for    imposing    that

condition, the court stated that "there may be some psychological

problems here that may have contributed to the situation in which

you now find yourself and, if so, I think you can use the help in

dealing with that problem so that it doesn't continue to plague you

for the rest of your life and you can turn your life around."

After announcing that      condition and others, the court gave the

parties an opportunity to raise "[a]nything further," but defense

counsel raised no objections.

            Even assuming that Chan did not thereby forfeit the

objections to the mental health treatment condition raised here,

but see United States v. Sepúlveda-Contreras, 2006 WL 3020263, at

* 5 (1st Cir. Oct. 25, 2006); United States v. Mojica-Rivera, 435

F.3d 28, 35 (1st Cir.), cert. denied, 126 U.S. 1529 (2006), those

objections can be quickly dispatched.            The guidelines themselves

recommend such a condition "[i]f the court has reason to believe

that the defendant is in need of psychological or psychiatric


                                    -4-
treatment."      U.S.S.G. § 5D1.3(d)(5).     And, given the gruesome and

compulsively detailed nature of Chan's plans, reflecting, as the

government argued, "a fascination for violence," the district court

did not clearly err or abuse its discretion in determining that

Chan needed such treatment to rehabilitate himself and avoid future

crimes   of    this   nature.   Nor    did   the   district   court   err   in

delegating the determination of the precise form of treatment to

the probation officer.      See United States v. Allen, 312 F.3d 512,

516 (1st Cir. 2002).

              Chan's challenge to the requirement that he pay the cost

of his three years of supervised release, i.e., $10,358.28, is

twofold.      He argues, first, that this requirement was imposed, for

the first time, in the written judgment, and second, that it

conflicts with the court's statement, at sentencing, that it was

"not going to impose any fine because . . . it doesn't appear [that

Chan] ha[s] any assets with which to pay a fine."

              Taken in context, there is nothing inconsistent between

the oral sentence and the written judgment and nothing unreasonable

about the requirement that Chan pay the required amount.                    At

sentencing, although the court characterized the requirement as a

condition of supervised release rather than a fine, the court

expressly stated that it would "require . . . that [Chan] pay the

cost of supervision."      Chan was on notice as to the amount of that

cost, since it was stated in the presentence report.            In imposing


                                      -5-
this requirement, the court recognized that Chan could not afford

to pay the amount up front but stated that as a "young able-bodied

intelligent young man," Chan would be able to get a job when he is

released and so could bear the cost of the supervised release at

that time. In further consideration of Chan's present inability to

pay or to earn sufficient money to do so while in prison, the court

stayed the running of interest until Chan is released from prison.

Again, Chan's counsel voiced no objection to this requirement

although given an opportunity to do so.      The written judgment is to

the same effect.

          Whether   characterized   as   a   fine   or   a   condition   of

supervised release, we see no abuse of discretion in imposing this

requirement, see United States v. Uribe-Londoño, 409 F.3d 1, 4 (1st

Cir. 2005), much less anything so plainly erroneous as to warrant

granting relief on this forfeited ground, see United States v.

Yeje-Cabrera, 430 F.3d 1, 19 (1st Cir. 2005)              The guidelines

themselves recommend that the court "impose a fine in all cases,

except where the defendant establishes that he is . . . not likely

to become able to pay any fine," U.S.S.G. § 5E1.2(a), and directs

the court to consider, in determining the amount of the fine, "the

expected costs to the government of any . . . term of supervised

release imposed," id., § 5E1.2(d)(7).           Given the guidelines'

recommended range of $6,000 to $60,000 for the present offense

level of 19, id. § 5E1.1(c)(3), the amount imposed here was


                                -6-
relatively low. The statute and guideline applicable to supervised

release further require that if a fine is imposed and has not been

paid upon release, the defendant be required to pay the fine, in

installments, as a condition of supervised release.        18 U.S.C. §

3624(e);   U.S.S.G.   §   5D1.3(5).     Thus,   whether   we   view   the

requirement that Chan be required to pay the cost of his supervised

release as a fine or as a condition of supervised release, we see

no reason to overturn it.

           Accordingly, the sentence is affirmed.     See 1st Cir. R.

27.0(c).




                                  -7-